Sanchez v 1 Burgess Rd., LLC (2019 NY Slip Op 01379)





Sanchez v 1 Burgess Rd., LLC


2019 NY Slip Op 01379


Decided on February 26, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 26, 2019

Renwick, J.P., Richter, Tom, Kahn, Moulton, JJ.


8539N 303466/16

[*1] Gregorio Sanchez, Plaintiff-Respondent,
v1 Burgess Road, LLC, Defendant-Appellant.


Harrington, Ocko & Monk, LLP, White Plains (Adam G. Greenberg of counsel), for appellant.
Gorayeb & Associates, P.C., New York (Martin J. Moskowitz of counsel), for respondent.

Order, Supreme Court, Bronx County (Lucindo Suarez, J.), entered on or about August 9, 2018, which denied defendant's motion for a change of venue to Westchester County, unanimously affirmed, without costs.
The motion court properly denied defendant's motion for a change of venue as untimely (CPLR 511[a], [b]). Defendant waited three months to move after plaintiff admitted that, although he had placed venue in Bronx County at the commencement of the action on the basis of his residence, he actually resided in Westchester County at the relevant time (see Collins v Glenwood Mgt. Corp., 25 AD3d 447, 449 [1st Dept 2006]; Pittman v Maher, 202 AD2d 172, 174-175 [1st Dept 1994]).
To the extent defendant argues, in the alternative, that a change of venue would serve the convenience of material witnesses and the ends of justice (see CPLR 510), this argument is undermined by defendant's failure to annex affidavits by any such witnesses setting forth the nature of their proposed testimony and the manner in which they would be inconvenienced by a trial in Bronx County (see Villalba v Brady, 162 AD3d 533 [1st Dept 2018]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 26, 2019
CLERK